Citation Nr: 0829741	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-40 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability, to include on a secondary basis 
and, if so, whether the reopened claim should be granted.

2.  Entitlement to a rating in excess of 20 percent for 
radiculopathy of the left lower extremity.

3.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain superimposed on an unstable lumbosacral 
spine for the period prior to January 17, 2006, and in excess 
of 40 percent for the disability for the period beginning 
January 17, 2006.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York and a May 2006 rating decision of the VA Togus RO in 
Augusta, Maine.  Jurisdiction over the claims folder was 
subsequently returned to the New York RO.  Although the 
originating agency has determined that new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection for bilateral knee disability, the 
Board must determine on its own whether new and material 
evidence has been submitted to reopen this claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

By rating decision of March 2006, the disability rating for 
the veteran's low back disability was increased from 20 to 40 
percent, effective January 17, 2006.  This increase did not 
satisfy the veteran's appeal.

The claim for entitlement to service connection for a 
bilateral knee disability and the claims for higher ratings 
are addressed in the REMAND that follows the order section of 
this decision.


FINDINGS OF FACT

1.  In an unappealed September 2005 rating decision, the 
originating agency denied reopening of a previously denied 
claim for service connection for a bilateral knee disability.

2.  The evidence received since the September 2005 rating 
decision includes evidence that relates to an unestablished 
fact necessary to substantiate the claim, is not duplicative 
or cumulative of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for a bilateral knee disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for a bilateral knee disability.  
Therefore, no further development of the record is required 
with respect to the matter decided herein.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

In an unappealed September 2005 rating decision, the 
originating agency denied reopening of a claim of entitlement 
to service connection for a bilateral knee disability because 
new and material evidence had not been presented since a 
prior unappealed rating decision denying the claim.  The 
evidence then of record included an April 2005 report from 
M.C., M.D., the veteran's private physician, stating that the 
veteran's right knee degenerative changes are more 
symptomatic due to the veteran's back and neurological 
symptoms.  Dr. C. also stated the veteran's right knee 
symptoms are greater than the left knee, consistent with 
previous injury.  

The evidence received since the September 2005 rating 
decision includes a second opinion from the veteran's private 
physician.  In a January 2006 report, Dr. M.C. offers a new 
theory of aggravation, opining that the veteran's bilateral 
knee disability is exacerbated as a result of frequent falls 
caused by the veteran's low back disability with 
radiculopathy.  This report is not cumulative or duplicative 
of the evidence previously of record.  In addition, it 
relates to an unestablished fact necessary to substantiate 
the claim.  In the Board's opinion, it is sufficient to 
establish a reasonable possibility of substantiating the 
claim since the author of the positive opinion is a competent 
medical professional who is familiar with the history of the 
veteran's disability.  Accordingly, the Board concludes that 
new and material evidence has been presented to reopen this 
claim.




ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a 
bilateral knee disability is granted.


REMAND

In written argument submitted in August 2008, the veteran's 
representative stated that the veteran's lumbosacral strain 
and left lower extremity disability have worsened and that 
the current ratings do not adequately reflect the current 
severity of his symptoms.  The Board notes that the veteran 
has not been afforded a VA examination to determine the 
current degree of severity of these disabilities since 
September 2004.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

With respect to the veteran's claim for service connection 
for bilateral knee disability, the Board notes that a VA 
physician who examined the veteran in February 2005 has 
provided an opinion against the claim.  Although the 
veteran's private physician has since provided opinions in 
support of the claim, those opinions were not based upon a 
complete review of the veteran's medical history, as 
documented in the claims folder.  Therefore, the Board has 
determined that the veteran should be afforded another VA 
examination to determine if his bilateral knee disability is 
etiologically related to service or service-connected 
disability.

Moreover, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any outstanding medical records 
pertaining to treatment or evaluation of 
his bilateral knee disability or low back 
disability with radiculopathy or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to submit the 
outstanding evidence.

3.  In any event, the RO or the AMC  
should obtain a copy of any more recent, 
pertinent records from the VA Medical 
Center in the Bronx.

4.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
service-connected low back disability 
with radiculopathy.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

With respect to the veteran's low back, 
the examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  If muscle spasm or 
guarding is present, the examiner should 
state whether it is severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  
Any functional impairment of the lower 
extremities due to the disc disease 
should be identified, and the examiner 
should provide an opinion as to whether 
the neurological impairment is mild, 
moderate, moderately severe or severe.  
The examiner also should assess the 
frequency and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

5.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
bilateral knee disability.  The claims 
folder must be made available to and 
reviewed by the examiner.  Based upon the 
examination results and the review of the 
claims folder, the examiner should 
provide an opinion with respect to each 
knee disorder found to be present as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service or was caused or 
chronically worsened by the service-
connected low back disability with 
radiculopathy.

The rationale for all opinions expressed 
must also be provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
adjudicate the veteran's reopened claim 
for service connection for bilateral knee 
disability on a de novo basis.  It should 
also readjudicate the veteran's claims 
for higher ratings.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


